Order entered June 21, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-18-01309-CV

REWA C. HALTON, RODNEY G. HALTON & ALL OTHER OCCUPANTS, Appellants

                                                V.

              DEUTSCHE BANK NATIONAL TRUST COMPANY, Appellee

                       On Appeal from the County Court at Law No. 1
                                   Dallas County, Texas
                           Trial Court Cause No. CC-18-03485-A

                                           ORDER
        Before the Court is appellee’s June 20, 2019 motion for extension of time to file response

brief. We GRANT the motion to the extent we ORDER the brief be filed no later than July 30,

2019.


                                                      /s/   ERIN A. NOWELL
                                                            JUSTICE